\OlZ-t£
                                 ELECTRONIC RECORD




COA #      07-14-00336-CR                        OFFENSE:        21.11


           Alcadio Cervantez v. The State of
STYLE:     Texas                                 COUNTY:         Lubbock

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    364th District Court


DATE: 07/20/2015                   Publish: NO   TC CASE #:      2007-418,585




                         IN THE COURT OF CRIMINAL APPEALS


          Alcadio Cervantez v. The State of
STYLE:    Texas                                       CCA#:
                                                                       10*2- \S
         APPBLL^ANT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:          ifa/*
             /vtii'/zvLr                              SIGNED:                           PC:_

JUDGE:       /M OUA^JOr^                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD